United States Court of Appeals
                              FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                       ____________
No. 22-7025                                                  September Term, 2021
                                                                      1:22-cv-00213-UNA
                                                        Filed On: June 15, 2022
Robert W. Johnson,

             Appellant

      v.

Thomas P. Dinapoli, et al.,

             Appellees


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

      BEFORE: Katsas and Rao, Circuit Judges, and Sentelle, Senior Circuit Judge

                                      JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). It is

         ORDERED AND ADJUDGED that the district court’s February 18, 2022 order be
affirmed. Appellant has not raised any argument regarding the merits of the district
court’s dismissal and thus has forfeited any such argument. See United States ex rel.
Totten v. Bombardier Corp., 380 F.3d 488, 497 (D.C. Cir. 2004) (“Ordinarily, arguments
that parties do not make on appeal are deemed to have been waived.”). In any event,
the district court did not abuse its discretion in dismissing the complaint without
prejudice for failure to comply with the pleading standards of Federal Rule of Civil
Procedure 8(a). See Ciralsky v. CIA, 355 F.3d 661, 669-71 (D.C. Cir. 2004). That rule
requires “a short and plain statement of the claim showing that the pleader is entitled to
relief,” Fed. R. Civ. P. 8(a), and appellant’s complaint states no discernible claim under
the Racketeer Influenced and Corrupt Organizations Act or otherwise. See W. Assocs.
Ltd. P’ship, ex rel. Ave. Assocs. Ltd. P’ship v. Mkt. Square Assocs., 235 F.3d 629, 633
(D.C. Cir. 2001). Additionally, appellant was not entitled to default judgment. See 28
U.S.C. § 1915(e)(2)(B)(ii) (requiring district court to sua sponte dismiss “at any time”
complaint of a litigant proceeding IFP if the complaint fails to state a claim upon which
relief could be granted). Moreover, appellees were not required to file a brief on appeal
because the Clerk directed only appellant to file a brief.
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 22-7025                                                September Term, 2021

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2